IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                     Docket Nos. 43882 & 43883

STATE OF IDAHO,                                    )    2016 Unpublished Opinion No. 701
                                                   )
          Plaintiff-Respondent,                    )    Filed: September 22, 2016
                                                   )
v.                                                 )    Stephen W. Kenyon, Clerk
                                                   )
JOSEPH JOHN JANUSZ,                                )    THIS IS AN UNPUBLISHED
                                                   )    OPINION AND SHALL NOT
          Defendant-Appellant.                     )    BE CITED AS AUTHORITY
                                                   )

          Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
          Falls County. Hon. G. Richard Bevan, District Judge.

          Order relinquishing jurisdiction, affirmed.

          Eric D. Fredericksen, Interim State Appellate Public Defender; Andrea W.
          Reynolds, Deputy Appellate Public Defender, Boise, for appellant.

          Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
          General, Boise, for respondent.
                    ________________________________________________

                       Before MELANSON, Chief Judge; GRATTON, Judge;
                                    and HUSKEY, Judge
                     ________________________________________________

PER CURIAM
          Joseph John Janusz appeals from the district court’s order relinquishing jurisdiction. We
affirm.
                                                   I.
                           FACTUAL AND PROCEDURAL HISTORY
          Janusz pleaded guilty to possession of a controlled substance, methamphetamine and/or
amphetamine, Idaho Code § 37-2732(c)(1), and grand theft by possession of stolen property, I.C.
§§ 18-2403(4), 18-2407(1), 18-2409. The district court imposed a unified six-year sentence,
with three years determinate, and a unified eight-year sentence, with three years determinate,
respectively. The district court retained jurisdiction and Janusz was sent to participate in the
rider program. Janusz did not perform well during his period of retained jurisdiction, resulting in
                                                   1
a recommendation from the Idaho Department of Correction for the district court to relinquish
jurisdiction. The recommendation notice stated, in part:
       A final APSI report is being prepared and will be sent to the court and attorneys in
       this case. You have the right to submit a written response to the APSI, and may
       do so by directly writing to your judge. You are not obligated to do so, but if you
       choose to write to the Judge, make sure you include your full name, the name of
       the case (crime) and the case number. You may also wish to bring your concerns
       to the attention of your attorney or the court in person, during a rider review
       hearing, if one is scheduled in your case.
       Following this advice, on November 7, 2015, Janusz sent a letter to the district court
explaining the circumstances of the disciplinary offense which was part of the basis for the
recommendation to relinquish jurisdiction and why he felt he should be given an opportunity on
probation. On November 9, 2015, the court entered orders in both cases and relinquished
jurisdiction. On November 17, 2015, a deputy district court clerk sent Janusz a letter stating the
court “is unable to review ex parte communications from any party to a case” and “therefore
cannot take any actions based upon your letter.”
         Janusz appeals, claiming the district court erred by refusing to review his letter prior to
relinquishing jurisdiction and in refusing to place him on probation. He also argues his sentence
is excessive and constitutes an abuse of discretion.
                                                II.
                                           ANALYSIS
       The decision to place a defendant on probation or whether, instead, to relinquish
jurisdiction over the defendant is a matter within the sound discretion of the district court and
will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102 Idaho
711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-97 (Ct.
App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate.
       Janusz recognizes he does not have a liberty interest in the hope or expectation of
probation following a period of retained jurisdiction, but asserts where the Idaho Department of
Correction provided him the opportunity to address the district court, the court abused its
discretion in failing to consider the document he sent before relinquishing jurisdiction.
       Neither State v. Coassolo, 136 Idaho 138, 30 P.3d 293 (2001) nor State v. Goodlett, 139
Idaho 262, 77 P.3d 487 (Ct. App. 2003) support such a proposition. Goodlett specifically noted


                                                   2
the “express holding of Coassolo that inmates have no due process right to any procedural
safeguard in connection with the facility’s recommendation or the court’s decision whether to
grant probation or to relinquish jurisdiction.” Goodlett, 139 Idaho at 265, 77 P.3d at 490.
Goodlett further noted, “Coassolo unambiguously holds that a defendant is not entitled to an
opportunity to respond to information in an APSI upon a review of retained jurisdiction.” Id.
Thus, Janusz had no due process right to have the district court review his letter prior to
relinquishing jurisdiction and did not err in relinquishing jurisdiction without reviewing the
letter.
                                                III.
                                         CONCLUSION
          We hold that Janusz has failed to show that the district court abused its discretion in
relinquishing jurisdiction. The order of the district court relinquishing jurisdiction and Janusz’s
sentences are affirmed.




                                                 3